Citation Nr: 0204412	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-22 849	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE(S)

To be clarified.




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


REMAND

The veteran served on active duty for 11 years, 7 months, and 
24 days, including periods from August 1974 to August 1976, 
and from February 1985 to October 1987.  

The Board of Veterans' Appeals (Board) notes that the veteran 
had initiated an appeal of several issues that were 
previously addressed in a July 1999 remand by the Board.  
Thereafter, the veteran submitted a statement in October 1999 
whereby he indicated that he accepted the RO's October 1999 
rating action that had been taken pursuant to the Board's 
remand.  He asked that his case be brought to a close.  The 
current case comes to the Board following May 2000, January 
2001, and April 2001 rating decisions by the RO.  

The evidence of record indicates that the veteran was 
scheduled for a hearing before a member of the Board on April 
29, 2002.  However, due to inclement weather, the veteran's 
airline flight was diverted and he was unable to appear.  The 
veteran has since submitted a written request for a hearing 
before a member of the Board in Chicago, Illinois.  Given the 
circumstances surrounding the veteran's inability to appear 
at the April 29, 2002, hearing, the Board grants the 
veteran's request for the scheduling of a hearing to be held 
before a member of the Board at the RO.  Accordingly, this 
case is REMANDED for the following actions:

The veteran should be scheduled for a 
hearing before a member of the Board at 
the RO.  

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folders 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that cases that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


